Citation Nr: 0913099	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  08-21 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1971 to July 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied the Veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.

The Veteran was provided a Travel Board hearing in February 
2009.  A transcript of the testimony offered at this hearing 
has been associated with the record.  


FINDINGS OF FACT

1.  The Veteran served in combat and was exposed to acoustic 
trauma in service.

2.  The competent and probative medical evidence shows that 
bilateral hearing loss is causally related to service.

3.  The competent and probative medical evidence shows that 
tinnitus is casually related to service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2008).

2.  Service connection for tinnitus is established.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, need not be addressed at this time

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247 (1999).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 
(1996).

Section 1154(b), however, can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17- 
19 (1999).

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The regulation does not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current disability is the result 
of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record, including that pertinent to service.  38 
U.S.C.A. §1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. 
App. at 159-60.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Regarding in-service noise exposure, the Veteran testified at 
his February 2009 hearing that he served as a Combat Corpsman 
with the Marine Corp and that he was exposed to small and 
large arms fire as well as aircraft noise.  He explained that 
he had no significant noise exposure following service and 
that he had worked as an administrator in an office 
environment.

Again, the Veteran is asserting that he has bilateral hearing 
loss resulting from in-service acoustic trauma stemming from 
exposure to combat-related noise and aircraft noise.  His 
personnel records show that his military occupational 
specialty (MOS) was medical assistant and that he served in 
Vietnam and received the Combat Action Ribbon and Vietnam 
Service Medal, among other awards.  Given his combat status, 
the Veteran's assertions as to in-service noise exposure are 
accepted here as consistent with his service.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  No evidence rebuts 
this conclusion.  

It is therefore conceded that the Veteran was exposed to 
acoustic trauma in service.  
The question for consideration, then, is whether any current 
hearing loss and tinnitus are causally related to such in-
service noise exposure.  In this regard, 
the Veteran's service treatment records do not show diagnosis 
of bilateral hearing loss.  These records show that in 
October 1974 the Veteran was hospitalized for 9 days for a 
staphylococcus aureus infection.  At the time of his 
admission he had a fever of 102 degrees, which spiked to 104 
degrees, but gradually returned to normal over the course of 
three days.  His separation examination, dated in July 1975 
reflects 15/15 hearing as to spoken voice bilaterally.  His 
service treatment records and separation examination likewise 
do not contain a diagnosis of tinnitus or complaints of 
ringing in the ears.

Following separation from active service, the evidence of 
record demonstrates hearing loss consistent with 38 C.F.R. 
§ 3.385, as well as current tinnitus.  Specifically, such are 
demonstrated upon VA examination in August 2007.  At that 
time, the examiner noted that the claims file and service 
treatment records had been reviewed and found that there was 
a less than 50/50 probability that bilateral hearing loss and 
tinnitus were caused by or a result of military service.  The 
examiner noted that the Veteran had reported the onset of 
bilateral hearing loss and tinnitus as being only 3 years 
prior.

Despite the negative opinion noted above, the Board 
nevertheless finds that a grant of service connection for 
hearing loss and tinnitus is warranted here.  In this vein, 
the claims file includes a statement from A.N., M.D. dated in 
March 2007.  This statement relates that the Veteran 
"suffers from tinnitus both ears most likely due to sensory-
neural damage."  

Additionally, in a May 2007 statement, D.M.S., M.C.D., an 
audiologist, indicated 
that the Veteran's hearing loss was consistent with noise 
exposure and that his tinnitus may be secondary to 
sensorineural hearing loss.  

Finally, in a May 2008 statement, Dr. A.N. noted the 
Veteran's in-service noise exposure, to include damaging 
helicopter engine noise and artillery fire.  Dr. A.N. stated 
that it was his medical opinion that the Veteran's hearing 
loss was most likely (greater than a 50/50 probability) 
caused by his frequent exposure to loud, damaging noise, 
aggravated by his bout of high fevers, while serving as a 
combat medic in the Marine Corps.  

Again, in-service noise exposure is accepted as fact here, 
given the Veteran's combat status.  The private medical 
opinions competently relate the Veteran's hearing loss and 
tinnitus to noise exposure in service.  Such opinions 
properly take into account the Veteran's credible assertions 
of in-service noise exposure and are thus found to be highly 
probative.  Overall, the evidence is at least in equipoise 
that the Veteran's bilateral hearing loss and tinnitus are 
attributable to service.  Accordingly, the claims are 
granted.

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Entitlement to service connection for tinnitus is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


